UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A Amendment No. 1 CURRENT REPORT FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 MIMEDX GROUP, INC. (Exact name of registrant as specified in charter) Florida 000-52491 26-2792552 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 60 Chastain Center Blvd., Suite 60 Kennesaw, GA (Zip Code) (Address of principal executive offices) (678) 384-6720 (Registrant’s telephone number, including area code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which To be so registered Each class is to be registered Common Stock, $0.001 par value per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box x Title of each class to be registered: Common Stock, par value $0.001 per share If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box o Security Act registration statement file number to which this form relates: None. Securities to be registered pursuant to Section 12(g) of the Act: None (Title of class) Explanatory Note This Amendment No. 1 amends the Registration Statement on Form 8-A filed by MiMedx Group, Inc. (the “Company”) on April 22, 2013. This Amendment No. 1 is being filed to correct a typographical error related to the name of the exchange on which the Company’s common stock is to be registered. Accordingly, all information set forth in the initial Form 8-A is incorporated herein by reference. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned hereunto duly authorized. MIMEDX GROUP, INC. (Registrant) Dated: April 23, 2013 By: /s/: Michael J. Senken Michael Michael J. Senken, Chief Financial Officer
